Argued May 26, 1936.
Appellants executed a note February 3, 1932. Thereafter it was renewed fourteen times before an action was instituted to recover the amount thereof, with interest. At the trial in the court below, appellants offered to *Page 208 
prove a fraudulent promise, failure of consideration and other defenses which, as appellants state, "were made prior to the signing and delivery of the first note," on February 3, 1932. The court below held, "Where the defendants in an action such as this have had knowledge of alleged fraud or partial or total failure of consideration when renewing the note, or notes, upon which suit is brought they are estopped by their own conduct from defending on the ground of alleged fraud or partial or total failure of consideration: Dunn v. Columbia Nat. Bank,204 Pa. 53; Longacre v. Robinson, 274 Pa. 35; First Nat. Bank ofPgh. v. Dowling, 286 Pa. 483; Warren Nat. Bank v. Jamieson,301 Pa. 45." See also Ebensburg Trust Co. v. Pike, 296 Pa. 462. The defense of set-off is disposed of by Warren Nat. Bank v.Jamieson, supra.
Judgments affirmed.